      Case: 1:19-cv-05413 Document #: 42 Filed: 04/02/20 Page 1 of 3 PageID #:228




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GEORGE MOORE on behalf of himself                :
 and others similarly situated,                   :
                                                  :
         Plaintiff,                               :   Case No. 1:19-cv-5413
                                                  :
 v.                                               :
                                                  :   Hon. Virginia M. Kendall
 SAVING INSURANCE AND                             :
 FINANCIAL SERVICES, INC., BRIAN                  :
 SAVING, INSURED BY WADZ, LLC,                    :
 RICHARDSON MARKETING GROUP,                      :
 LLC and DERYCK RICHARDSON                        :
                                                  :
         Defendants.                              :
                                              /

                MOTION FOR CLERK’S ENTRY OF DEFAULT AGAINST
          RICHARDSON MARKETING GROUP, LLC AND DERYCK RICHARDSON

        COMES NOW Plaintiff George Moore and pursuant to Fed. R. Civ. P. 55(a), hereby files

this Motion for Clerk’s Entry of Default against Defendants Richardson Marketing Group, LLC

and Deryck Richardson ("Defendants") in the above-styled action, respectfully requesting that

the Clerk of Court enter default against Defendants because Mr. Richardson has failed to serve or

file an answer to Plaintiff’s claims in this action within the time permitted by law or otherwise.

Furthermore, Richardson Marketing Group, LLC, a corporation, has failed to have an appearance

entered by an attorney despite multiple warnings by this Court.

        Federal Rule of Civil Procedure 12(a), entitled “Time to Serve a Responsive Pleading,”

provides in pertinent part that “[a] defendant must serve an answer within 21 days after being

served with the summons and complaint.” See Fed. R. Civ. P. 12(a)(1)(A)(i). Federal Rule of

Civil Procedure 55(a), entitled “Entering a Default,” provides that “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that
    Case: 1:19-cv-05413 Document #: 42 Filed: 04/02/20 Page 2 of 3 PageID #:229




failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” See Fed. R.

Civ. P. 55(a) (emphasis added).

       Here, the Plaintiff filed his First Amended Complaint on November 27, 2019. See ECF

No. 22. Both Mr. Richardson and Richardson Marketing Group, LLC was served in December of

2019 with their responsive pleading due January 2, 2020. See ECF No. 24. However, neither

Defendant has filed a responsive pleading. In fact, during multiple status conferences Richardson

Marketing Group was advised it would need counsel in order to continue to appear in this matter.

Accordingly, the Plaintiff requests that the Clerk enter the Defendants’ default pursuant to Fed.

R. Civ. P. 55(a).

                                         CONCLUSION

       WHEREFORE, for the reasons set forth herein, the Plaintiff respectfully requests that the

Clerk of Court enter default against Defendants pursuant to Fed. R. Civ. P. 55(a).




                                                 2
    Case: 1:19-cv-05413 Document #: 42 Filed: 04/02/20 Page 3 of 3 PageID #:230




Dated: April 2, 2020                  PLAINTIFF,

                                      By:

                                      /s/ Anthony I. Paronich
                                      Anthony I. Paronich
                                      Paronich Law, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      (508) 221-1510
                                      anthony@paronichlaw.com


                              CERTIFICATION OF COUNSEL

       I hereby certify that the foregoing MOTION FOR CLERK’S ENTRY OF

DEFAULT AND MEMORANDUM IN SUPPORT THEREOF has been

prepared with Times New Roman, 14 point font, one of the font and point selections approved by

the Court in LR 5.1B.

                                              /s/ Anthony I. Paronich
                                              Anthony I. Paronich


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of April, 2019, I electronically filed the foregoing

MOTION FOR CLERK’S ENTRY OF DEFAULT AND

MEMORANDUM IN SUPPORT THEREOF with the Clerk of the Court using the CM/ECF

system and have sent a copy to counsel for the Defendants.

                                              /s/ Anthony I. Paronich
                                              Anthony I. Paronich




                                                 3
